DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,003,260 B2 (Cited in IDS filed June 24, 2022) in view of Simon et al. (United States Patent Application Publication US 2012/0327040 A1), hereinafter referenced as Simon. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 - 5 of the instant application would have been obvious over Claim 1 of U.S. Patent 11,003,260 B2 in view of Simon.
Regarding Claim 1 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2 discloses “A stylus comprising: a housing” (Column 16, Lines 14 – 15), “and a [ ] touch sensor having multiple sensing elements distributed circumferentially and longitudinally along the housing” (Column 16, Lines 31 – 32 and 58 – 59 (Notice that touch sensor having parts (sensing elements) is provided around the circumference of the housing. Also, notice that any part providing, will also spatially be distributed along the longitudinal length of the housing.)). However, Claim 1 of U.S. Patent 11,003,260 B2 fails to explicitly disclose a “capacitive” touch sensor.
In a similar field of endeavor, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “capacitive” touch sensor because one having ordinary skill in the art would want to increase reliability over that of mechanical switch.
Regarding Claim 2 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2 and Simon disclose/ teach everything claimed as applied above (See Claim 1 of the instant application). In addition, Claim 1 of U.S. Patent 11,003,260 B2 discloses “further comprising an antenna assembly” (Column 16, Lines 21 – 24 (Notice that tip electrode provides an antenna assembly for signal transmission.)).
Regarding Claim 3 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2 and Simon disclose/ teach everything claimed as applied above (See Claim 1 of the instant application). In addition, Claim 1 of U.S. Patent 11,003,260 B2 discloses “wherein the housing has a longitudinal portion forming a substantially flat exterior surface extending along a length of the stylus” (Column 16, Line 15 (Notice that a cylindrical housing provides a longitudinal portion that forms a substantially flat exterior surface along the axial length of the housing of the stylus where a visualized, flat plane rests on the cylindrical housing.)).
Regarding Claim 4 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2 discloses “A stylus comprising: a housing” (Column 16, Lines 14 – 15),  “having a longitudinal portion forming a substantially flat exterior surface extending along a length of the stylus” (Column 16, Line 15 (Notice that a cylindrical housing provides a longitudinal portion that forms a substantially flat exterior surface along the axial length of the housing of the stylus where a visualized, flat plane rests on the cylindrical housing.)), “and a [ ] touch sensor comprising multiple sensing elements distributed circumferentially and longitudinally along the housing” (Column 16, Lines 31 – 32 and 58 – 59 (Notice that touch sensor having parts (sensing elements) is provided around the circumference of the housing. Also, notice that any part provided, will also spatially be distributed along the longitudinal length of the housing.)). However, Claim 1 of U.S. Patent 11,003,260 B2 fails to explicitly disclose a “capacitive” touch sensor.
In a similar field of endeavor, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “capacitive” touch sensor because one having ordinary skill in the art would want to increase reliability over that of mechanical switch.
Regarding Claim 5 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2 and Simon disclose/ teach everything claimed as applied above (See Claim 4 of the instant application). In addition, Claim 1 of U.S. Patent 11,003,260 B2 discloses “further comprising an antenna assembly” (Column 16, Lines 21 – 24 (Notice that tip electrode provides an antenna assembly for signal transmission.)).
Claims 6 - 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,003,260 B2 in view of Simon, and further in view of Zhang et al. (United States Patent Application Publication US 2019/0265808 A1), hereinafter referenced as Zhang. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 6 - 11 of the instant application would have been obvious over Claim 1 of U.S. Patent 11,003,260 B2 in view of Simon, and further in view of Zhang.
Regarding Claim 6 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2 discloses “A stylus comprising: a housing” (Column 16, Lines 14 – 15),  “a [ ] touch sensor including a plurality of detection regions arranged along a circumference of the housing” (Column 16, Lines 31 – 32 and 58 – 59 (Notice that touch sensor having parts (sensing elements) is provided around the circumference of the housing.)). However, Claim 1 of U.S. Patent 11,003,260 B2 fails to explicitly disclose a “capacitive” touch sensor and “wherein at least some of the detection regions are spaced apart from each other in an axial direction of the housing”. However, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10). Also, Zhang teaches (Figure 1, Items 8 (Notice that at least some detection region 8 are spaced apart longitudinally along the axial direction of the housing (i.e. notice that the touch sensing elements are disposed longitudinally along the axis of the housing body of stylus 10.)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “capacitive” touch sensor because one having ordinary skill in the art would want to increase reliability over that of mechanical switch. Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein at least some of the detection regions are spaced apart from each other in an axial direction of the housing” because one having ordinary skill in the art would want to increase the overall area of sensing for grip detection.
Regarding Claim 7 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 6 of the instant application). In addition, Claim 1 of U.S. Patent 11,003,260 B2 discloses “wherein each of the detection regions extends in the axial direction of the housing and a circumferential direction of the housing” (Column 16, Lines 31 – 32 and 58 – 59 (Notice that touch sensor having parts (sensing elements) is provided around the circumference of the housing. Also, notice that any part providing, will also spatially be distributed along the longitudinal length of the housing.)).
Regarding Claim 8 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 6 of the instant application). In addition, Claim 1 of U.S. Patent 11,003,260 B2 and Simon fail to explicitly disclose “further comprising at least one electrode which, in operation, receives an uplink signal from an external device”. However, Zhang teaches an antenna 40 that provides at least one electrode that receives an uplink signal from an external wireless device through transceiver circuitry 38 (Figure 3, Items 40 ‘antenna’, 38 ‘transceiver circuit’, and Paragraph [0038], Lines 6 – 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising at least one electrode which, in operation, receives an uplink signal from an external device” because one having ordinary skill in the art would want to provide control.
Regarding Claim 9 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 8 of the instant application). In addition, Claim 1 of U.S. Patent 11,003,260 B2 and Simon fail to explicitly disclose “wherein the at least one electrode includes a first electrode at a
first end of the housing in the axial direction of the housing, and a second electrode at a second end of the housing in the axial direction of the housing” However, Zhang teaches 
an antenna 40 includes at least one electrode 106 at first opposing end 18 in the axial direction of the housing of stylus 10 (Figure 11, Item 106 ‘resonating element’, and Paragraph [0062], Lines 1 – 4) and that antenna 40 includes a second electrode 104 made of metal tube 158 that extends to a second end of the housing of stylus 10 in the axial direction  (Figure 11, Item 104 ‘ground’, and Paragraph [0062], Lines 5 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the at least one electrode includes a first electrode at a first end of the housing in the axial direction of the housing, and a second electrode at a second end of the housing in the axial direction of the housing” because one having ordinary skill in the art would want to provide a resonating element and ground element.
Regarding Claim 10 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 6 of the instant application). In addition, Claim 1 of U.S. Patent 11,003,260 B2 discloses “wherein a portion of the housing has a flat exterior surface extending in the axial direction of the housing” (Column 16, Line 15 (Notice that a cylindrical housing provides a longitudinal portion that forms a substantially flat exterior surface along the axial length of the housing of the stylus where a visualized, flat plane rests on the cylindrical housing.)).
Regarding Claim 11 of the instant application, Claim 1 of U.S. Patent 11,003,260 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 6 of the instant application). In addition, Claim 1 of U.S. Patent 11,003,260 B2 discloses “further comprising: a signal transmission circuit; and a control circuit which, in operation, controls the signal transmission circuit based on one or more detection signals received from the [ ] touch sensor” (Column 16, Lines 21 – 24, 36 – 39, and 55 – 57).
Claims 1 – 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,397,480 B2 in view of Simon. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 - 2 of the instant application would have been obvious over Claim 3 of U.S. Patent 11,397,480 B2 in view of Simon.
Regarding Claim 1 of the instant application, Claim 3 of U.S. Patent 11,397,480 B2 discloses “A stylus comprising: a housing” (Column 16, Line 14 and 56), “and a [ ] touch sensor having multiple sensing elements distributed circumferentially and longitudinally along the housing” (Column 16, Lines 55 - 56 (Notice that touch sensor having parts (sensing elements) is provided around the circumference of the housing. Also, notice that any part provided, will also spatially be distributed along the longitudinal length of the housing.)). However, Claim 3 of U.S. Patent 11,397,480 B2 fails to explicitly disclose a “capacitive” touch sensor.
In a similar field of endeavor, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “capacitive” touch sensor because one having ordinary skill in the art would want to increase reliability over that of mechanical switch.
Regarding Claim 2 of the instant application, Claim 3 of U.S. Patent 11,397,480 B2 and Simon disclose/ teach everything claimed as applied above (See Claim 1 of the instant application). In addition, Claim 3 of U.S. Patent 11,397,480 B2 discloses “further comprising an antenna assembly” (Column 16, Lines 15 - 16 (Notice that tip electrode provides an antenna assembly for signal transmission.)).
Claims 6 – 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,397,480 B2 in view of Simon, and further in view of Zhang. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 6 – 9 and 11 of the instant application would have been obvious over Claim 3 of U.S. Patent 11,397,480 B2 in view of Simon, and further in view of Zhang.
Regarding Claim 6 of the instant application, Claim 3 of U.S. Patent 11,397,480 B2 discloses “A stylus comprising: a housing” (Column 16, Lines 14  and 56),  “a [ ] touch sensor including a plurality of detection regions arranged along a circumference of the housing” (Column 16, Lines 55 – 56) However, Claim 3 of U.S. Patent 11,397,480 B2 fails to explicitly disclose a “capacitive” touch sensor and “wherein at least some of the detection regions are spaced apart from each other in an axial direction of the housing”. However, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10). Also, Zhang teaches (Figure 1, Items 8 (Notice that at least some detection region 8 are spaced apart longitudinally along the axial direction of the housing (i.e. notice that the touch sensing elements are disposed longitudinally along the axis of the housing body of stylus 10.)).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “capacitive” touch sensor because one having ordinary skill in the art would want to increase reliability over that of mechanical switch. Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein at least some of the detection regions are spaced apart from each other in an axial direction of the housing” because one having ordinary skill in the art would want to increase the overall area of sensing for grip detection.
Regarding Claim 7 of the instant application, Claim 3 of U.S. Patent 11,397,480 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 6 of the instant application). In addition, Claim 3 of U.S. Patent 11,397,480 B2 discloses “wherein each of the detection regions extends in the axial direction of the housing and a circumferential direction of the housing” (Column 16, Lines 55 - 56 (Notice that touch sensor having parts (sensing elements) is provided around the circumference of the housing. Also, notice that any part providing, will also spatially be distributed along the longitudinal length of the housing.)).
Regarding Claim 8 of the instant application, Claim 3 of U.S. Patent 11,397,480 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 6 of the instant application). In addition, Claim 3 of U.S. Patent 11,397,480 B2 and Simon fail to explicitly disclose “further comprising at least one electrode which, in operation, receives an uplink signal from an external device”. However, Zhang teaches an antenna 40 that provides at least one electrode that receives an uplink signal from an external wireless device through transceiver circuitry 38 (Figure 3, Items 40 ‘antenna’, 38 ‘transceiver circuit’, and Paragraph [0038], Lines 6 – 8). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising at least one electrode which, in operation, receives an uplink signal from an external device” because one having ordinary skill in the art would want to provide control.
Regarding Claim 9 of the instant application, Claim 3 of U.S. Patent 11,397,480 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 8 of the instant application). In addition, Claim 3 of U.S. Patent 11,397,480 B2 and Simon fail to explicitly disclose “wherein the at least one electrode includes a first electrode at a
first end of the housing in the axial direction of the housing, and a second electrode at a second end of the housing in the axial direction of the housing” However, Zhang teaches 
an antenna 40 includes at least one electrode 106 at first opposing end 18 in the axial direction of the housing of stylus 10 (Figure 11, Item 106 ‘resonating element’, and Paragraph [0062], Lines 1 – 4) and that antenna 40 includes a second electrode 104 made of metal tube 158 that extends to a second end of the housing of stylus 10 in the axial direction  (Figure 11, Item 104 ‘ground’, and Paragraph [0062], Lines 5 – 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the at least one electrode includes a first electrode at a first end of the housing in the axial direction of the housing, and a second electrode at a second end of the housing in the axial direction of the housing” because one having ordinary skill in the art would want to provide a resonating element and ground element.
Regarding Claim 11 of the instant application, Claim 3 of U.S. Patent 11,397,480 B2, Simon, and Zhang disclose/ teach everything claimed as applied above (See Claim 6 of the instant application). In addition, Claim 3 of U.S. Patent 11,397,480 B2 discloses “further comprising: a signal transmission circuit; and a control circuit which, in operation, controls the signal transmission circuit based on one or more detection signals received from the [ ] touch sensor” (Column 16, Lines 57 - 61).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Simon.
	Regarding Claim 1, Zhang discloses “A stylus comprising: a housing” (Figure 1, Item 10 ‘stylus’, and Paragraph [0057], Line 1), “and a [ ] touch sensor having multiple sensing elements distributed circumferentially and longitudinally along the housing” (Figure 1, Items 8 ‘components’, and Paragraph [0031], Lines 6 – 9 (Notice that components 8 may be touch sensors and that a combined touch sensor having multiple touch sensing elements 8 distributed circumferentially (i.e. notice that each of touch sensing elements 8 are illustrated as arching around the shaft 16 of stylus 10 in Figure 1) and longitudinally along the housing (i.e. notice that the touch sensing elements are disposed longitudinally along the axis of the housing body of stylus 10.)). However, Zhang fails to explicitly disclose that the components 8 are “capacitive” type touch sensors.
	 In a similar field of endeavor, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “capacitive” touch sensor because one having ordinary skill in the art would want to increase reliability over that of mechanical switch.
Regarding Claim 2, Zhang and Simon, the combination of hereinafter referenced as ZS, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Zhang discloses “further comprising an antenna assembly” (Figure 2, Items 10 ‘stylus’ and 40 ‘antenna’).
Regarding Claim 3, ZS disclose/ teach everything claimed as applied above (See Claim 1). In addition, Zhang discloses “wherein the housing has a longitudinal portion forming a substantially flat exterior surface extending along a length of the stylus” (Figure 1, Item 16 ‘shaft portion’ (Notice that the shaft of the housing has a longitudinal portion extending the axial length of the stylus 10 and has a substantially flat exterior surface extending in the axial direction. In other words, a visualized, flat plane resting on shaft 16 touches the flat exterior surface extending in the axial direction of stylus 10.)).
Regarding Claim 4, Zhang discloses “A stylus comprising: a housing” (Figure 1, Item 10 ‘stylus’, and Paragraph [0057], Line 1), “having a longitudinal portion forming a substantially flat exterior surface extending a length of the stylus”  (Figure 1, Item 16 ‘shaft portion’ (Notice that the shaft of the housing has a longitudinal portion extending the axial length of the stylus 10 and has a substantially flat exterior surface extending in the axial direction. In other words, a visualized, flat plane resting on shaft 16 touches the flat exterior surface extending in the axial direction of stylus 10.)), “and a [ ] touch sensor comprising multiple sensing elements distributed circumferentially and longitudinally along the housing” (Figure 1, Items 8 ‘components’, and Paragraph [0031], Lines 6 – 9 (Notice that components 8 may be touch sensors and that a combined touch sensor having multiple touch sensing elements 8 distributed circumferentially (i.e. notice that each of touch sensing elements 8 are illustrated as arching around the shaft 16 of stylus 10 in Figure 1) and longitudinally along the housing (i.e. notice that the touch sensing elements are disposed longitudinally along the axis of the housing body of stylus 10.)). However, Zhang fails to explicitly disclose that the components 8 are “capacitive” type touch sensors.
	 In a similar field of endeavor, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “capacitive” touch sensor because one having ordinary skill in the art would want to increase reliability over that of mechanical switch.
Regarding Claim 5, ZS disclose/ teach everything claimed as applied above (See Claim 4). In addition, Zhang discloses “further comprising an antenna assembly” (Figure 2, Items 10 ‘stylus’ and 40 ‘antenna’).
Regarding Claim 6, Zhang discloses “A stylus comprising: a housing” (Figure 1, Item 10 ‘stylus’, and Paragraph [0057], Line 1), “and a [ ] touch sensor including a plurality of detection regions arranged along a circumference of the housing” (Figure 1, Items 8 ‘components’, and Paragraph [0031], Lines 6 – 9 (Notice that components 8 may be touch sensors and that a combined touch sensor having multiple detection region elements 8 distributed along a circumference (i.e. notice that each of touch sensing regions 8 are illustrated as arching around the circumference of shaft 16 of stylus 10 in Figure 1), “wherein at least some of the detection regions are spaced apart from each other in an axial direction of the housing” (Figure 1, Items 8 (Notice that at least some detection region 8 are spaced apart longitudinally along the axial direction of the housing (i.e. notice that the touch sensing elements are disposed longitudinally along the axis of the housing body of stylus 10.)). However, Zhang fails to explicitly disclose that the components 8 are “capacitive” type touch sensors.
	 In a similar field of endeavor, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a “capacitive” touch sensor because one having ordinary skill in the art would want to increase reliability over that of mechanical switch.
Regarding Claim 7, ZS disclose/ teach everything claimed as applied above (See Claim 6). In addition, Zhang discloses “wherein each of the detection regions extends in the axial direction of the housing and a circumferential direction of the housing” (Figure 2 (Notice that each of the detection regions 8 extend in the axial direction of the housing of stylus 10 and arch around the circumferential direction of the housing of the stylus 10.))
Regarding Claim 8, ZS disclose/ teach everything claimed as applied above (See Claim 6). In addition, Zhang discloses “further comprising at least one electrode which, in operation, receives an uplink signal from an external device” (Figure 3, Items 40 ‘antenna’, 38 ‘transceiver circuit’, and Paragraph [0038], Lines 6 – 8 (Notice that antenna 40 provides at least one electrode that receives an uplink signal from an external wireless device through transceiver circuitry 38.)).
Regarding Claim 9, ZS disclose/ teach everything claimed as applied above (See Claim 8). In addition, Zhang discloses “wherein the at least one electrode includes a first electrode at a first end of the housing in the axial direction of the housing” (Figure 11, Item 106 ‘resonating element’, and Paragraph [0062], Lines 1 - 4  (Notice that antenna 40 includes at least on electrode 106 at first opposing end 18 in the axial direction of the housing of stylus 10.)),  “and a second electrode at a second end of the housing in the axial direction of the housing” (Figure 11, Item 106 ‘resonating element’, and Paragraph [0062], Lines 5 - 7  (Notice that antenna 40 includes a second electrode 104 made of metal tube 158 that extends to a second end of the housing of stylus 10 in the axial direction.)). 
Regarding Claim 10, ZS disclose/ teach everything claimed as applied above (See Claim 6). In addition, Zhang discloses “wherein a portion of the housing has a flat exterior surface extending in the axial direction of the housing” (Figure 1, Item 16 ‘shaft portion’ (Notice that the shaft of the housing has a longitudinal portion extending the axial length of the stylus 10 and has a substantially flat exterior surface extending in the axial direction. In other words, a visualized, flat plane resting on shaft 16 touches the flat exterior surface extending in the axial direction of stylus 10.)).
Regarding Claim 11, ZS disclose/ teach everything claimed as applied above (See Claim 6). In addition, Zhang discloses “further comprising: a signal transmission circuit” (Figure 3, Item 38 ‘transceiver circuit’ (Notice that transceiver circuit 38 provides a signal transmission circuit.)), “and a control circuit which, in operation, controls the signal transmission circuit based on one or more detection signals received” (Figure 3, Items 30 ‘control circuitry’ and 36 ‘sensor(s)’ (Notice that control circuit 30 controls the transmission of signal based upon input to sensors 36.)). In addition, Zhang fails to explicitly disclose that the detection signal received are “from the [ ] touch sensor”. However, Simon teaches a touch sensor 314 on the outer surface of the shaft 312 of stylus that may be capacitive (Figure 3 and Paragraph [0031], Line 6 – 10) and acts via an MCU 306 to enable generation of a modulated touch signal to tip electrode 314 (Paragraph [0031], Lines 13 – 19).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide control based on signals received from “from the [ ] touch sensor” because one having ordinary skill in the art would want to power on a touched device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        November 04, 2022